Citation Nr: 1343178	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) to include major depressive disorder (MDD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran's had active service from October 2, 1967 to October 5, 1967 and from October 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an initially deferred decision in August 2008 and later October 2008 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  The Atlanta, Georgia, RO currently has jurisdiction over the matter.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to remanding this case.

The Veteran was afforded a hearing before the undersigned in August 2013 as well as before a Decision Review Officer in October 2010.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he suffers from PTSD as a result of multiple in-service stressors.  Specifically, in an August 2009 correspondence, he reports to witnessing a member of his company bayonet a demonstrator through the arm.  He says the incident occurred in the spring of 1969.  He also provided the location of the incident.  The Veteran also testified that he was involved in violent "race riots" in Okinawa, Japan and listed his company and unit.  He subsequently submitted an internet article detailing riots in Korza, Japan in December 1970, which would have occurred after the Veteran left service.  Nevertheless, given descriptions and details provided, both incidents appear to be capable of verification, which would include a search of any available unit records.

A copy of a September 2013 Disability Benefits Questionnaire (DBQ) was also submitted by the Veteran.  The DBQ diagnosed the Veteran has having Major Depressive Disorder (MDD) as opposed to PTSD.  However, the examiner stated that the Veteran's MDD was due to his experiences in Okinawa.  If the claimed stressors can be verified, an examination should be scheduled.

There is also outstanding VA medical evidence.  At the August 2013 hearing, the Veteran indicated that he received psychiatric treatment through the Northport VA Medical Center (VAMC) in 1993.  VA has not attempted to obtain these records.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  38 C.F.R. § 3.159(c)(2) (2013)  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain copies of records pertinent to the Veteran's psychiatric treatment, which have not yet been associated, which include the psychiatric treatment at the Northport VA Medical Center (VAMC) in 1993.  Any archived records should be retrieved from storage. 

If the RO/AMC cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  Send an appropriate request to the Joint Services Records Research Center (JSRRC) or any other appropriate agency to attempt to corroborate the Veteran's claimed stressor involving a demonstration in Okinawa, Japan where a demonstrator was bayoneted in the arm by a U.S. service member, with the last name Henderson, in the spring (March, April, and May) of 1969.  This incident may have occurred around highway 130 in "Moromi", Okinawa near the US Army headquarters while he was assigned to the 20th MP Company Separate a part of the 1st MP Group.  

An effort should also be made to determine whether riots or any other kind of police action occurred in Okinawa between August 1968 and February 1970.  The units involved in these actions should be identified along with the dates and locations.  Specifically, if an incident/riot occurred during this time frame, a finding should be made as to whether the 20th MP Co was involved or within close proximity.

All verification attempts, and any negative responses, should be fully documented in the claims file.

3.  If after the above development is completed and additional records are received and provide verification of the Veteran's purported stressors, a determination should be made as to whether an additional medical opinion is warranted.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


